DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed on 5/12/2020 in relation to application 14/521,110 dated 10/22/2014.
The instant application claims benefit to provisional application #61/894,378 with a priority date of 10/22/2013.
PCT/US14/61806 dated 10/22/2014. No foreign priority claimed.
The Pre-Grant publication # 2014/011190 is issued on 4/23/2015.
Amendments filed 8/13/2021 overcome the 35 USC § 112(b) rejection.
Double Patenting rejection for obvious variation over the claims in 15/030,817 filed on 4/20/2016 is overcome. 
Terminal disclaimer approved 8/13/2021.
Claims 22-41 are in conditions of allowance.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The instant application teaches educational content search wherein either a single source only contributes a maximum of one source indicator for a respective single ranked educational content, even if a single source has multiple references for the single ranked educational content in a specific filtered time frame, or wherein the single source contributes an unlimited number of source indicators for a respective single ranked educational content.
.

Conclusion

US 20190068659 A1 DAVAR; Jonathan et al.
Access is provided to information associated with the at least one member having relevance to the focal group. Web browsing by the user is supplemented by information of the members of the focal group. 
 US 20140122456 A1 Dies; Erik
The hyperlinks and a set of user preferences are used to rank new time-sensitive content items associated with a plurality of data sources.
US 20190325016 A1 Nicholson; John Weldon et al.
The method accesses an active destination resource at a computing device, matches the active destination resource to a resource context of interest (COI) from an RCA transfer library

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9qm to 5pm CST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272 7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        September 13, 2021

/THOMAS J HONG/Primary Examiner, Art Unit 3715